Arnold, J.,
delivered the opinion of the court.
The sale of the land in question occurred in 1881, and is governed by the provisions of the Code of 1880 in reference to sales for taxes, but the assessmentwas made in 1879, and its validity must be deter*564mined by an Act in relation to Public Revenue, approved March 5, 1878, the law then in force in regard to- the assessment of taxes.
Under § 526 of the Code of 1880, a tax collector’s deed is primé faoie evidence that everything essential to the collector’s power to sell existed at the time of the sale, and that everything was done necessary to constitute a valid sale, an'd the burden of proof is upon the party who attempts to impeach such deed to show its invalidity. Virden v. Bowers, 55 Miss. 1 ; Bell v. Gordon, Ib. 45 ; Clymer v. Cameron, Ib. 593 ; Griffin v. Dogan, 48 Miss. 11; Green v. Williams, 58 Miss. 752; Hardie v. Chrisman, 60 Miss. 671.
Wolfe v. Murphy, 60 Miss. 1, in which the assessment of the lands of Hinds County for the year 1879 was involved, is decisive against most of the objections made to the assessment in this case. After the assessment roll was filed, examined, and approved by the board of supervisors and the county tax levied, they ordered their clerk to make, certify, and deliver copies of the same to the sheriff and tax collector of the county. It was the duty of the clerk to do this, and it cannot be assumed, in the absence of proof, that he failed to do so. It seems that the clerk’s certificate to the copy of the land roll was defective, and it may be that the assessor did not fully comply with the statute in regard to the affidavit required to be appended by him to the roll •, but such irregularities, under our constitution and statutes, do not vitiate the assessment so as to render a sale made under it void. Chesnut v. Elliott, 61 Miss. 569.
The proof shows that the sale was made at Raymond, where it should have been made.
After the sale the deed should have been filed in the office of the chancery clerk at Jackson, in the district in which the land was situate (Acts 1871, 759), and this should have been done under § 531 of the Code of 1880 on or before the 1st of April, 1881. It appears from the testimony that it was filed with the chancery clerk at Jackson, but not when it was so filed. Without further ¡proof on the subject, it must be presumed that the sheriff and tax collector performed his duty, and that the deed was filed by him ^within the time prescribed by law. Corburn v. Crittenden, ante 125.

Affirmed.